         Case 1:20-cv-10523-LTS Document 118 Filed 10/02/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
__________________________________________
 JOHN R. WADE, III, SHARON WADE, JOHN )
 WADE IV, and TAYLOR WADE,                 )
                                           )
                   Plaintiffs,             )
            v.                             )
                                           )
 TRI-WIRE EMPLOYEE STOCK OPTION            )
 TRUST, SCOTT PERRY, ROBERT R. NEWELL, )
 ROBERT LANDRY, DAVID GESMONDI,            ) Civil Action No. 1:20-cv-10523-DLC
 CAPITAL TRUSTEES, LLC, SPINNAKER          )
 TRUST, ROBERT GOULD, JEANINE              )
 PENDERGAST, EMPIRE VALUATION              )
 CONSULTANTS, LLC, SES WINDING UP          )
 CORPORATION f/k/a SES ADVISORS, INC.,     )
 SES ESOP STRATEGIES, LLC, as successor to )
 SES ADVISORS, INC., BELLMARK              )
 PARTNERS, LLC, JOHN MARSH, LORI           )
 WENETTA, and RUBEN KLEIN,                 )
                    Defendants.            )
__________________________________________ )


                       REPLY IN FURTHER SUPPORT OF
             CAPITAL TRUSTEES, LLC’S MOTION TO DISMISS [DOC. 55]
                     [LEAVE TO FILE GRANTED ON 9/25/20]

       In their 50-page Combined Opposition Brief (Doc. 109) (the “Opposition”), Plaintiffs

reference Capital Trustees only in the introduction (pgs. 2, 3, 6), and then again in passing in the

statement of facts (pgs. 9-10). That’s it. Plaintiffs devote some 30 pages to legal arguments, but

there is not a single reference to Capital Trustees and its specific arguments for dismissal (see Doc.

55), let alone the identification of any Complaint allegations that purportedly state a plausible

claim against it. (See Doc. 109 at 21-50) (addressing dismissal arguments by, and claims against,

the Board Defendants, Officer Defendants, Spinnaker, and the Spinnaker Executives).

       Plaintiffs’ abandonment of their claims against Capital Trustees is not surprising. After all,

this case arises out of a management dispute that arose years after Capital Trustees’ brief service
         Case 1:20-cv-10523-LTS Document 118 Filed 10/02/20 Page 2 of 3




as transactional trustee ended.

       As explained in Capital Trustees Motion to Dismiss (“Motion”) (Doc. 55), Plaintiffs’

claims against it fail both as a matter of law, and because of clear pleading deficiencies that violate

the Supreme Court’s plausibility requirement. Because Plaintiffs do not argue otherwise, the

Motion should be granted.

       Plaintiffs lack of any argument opposing the Motion also constitutes waiver, an additional

basis to dismiss the Complaint against Capital Trustees. Plaintiffs do not even attempt to address

Capital Trustees’ specific arguments for dismissal or point to any Complaint allegations that state

a plausible claim. They have therefore waived any opposition to dismissal. See, e.g., In re Compact

Disc Minimum Advertised Price Antitrust Litig., 456 F. Supp. 2d 131, 152 (D. Me. 2006) (“failure

to oppose specific arguments in a motion to dismiss results in waiver”) (citing Collins v. Marina-

Martinez, 894 F.2d 474, 481 n.9 (1st Cir. 1990)); Grundy v. HSBC Bank USA, N.A., No. 17-11449-

PBS, 2018 U.S. Dist. LEXIS 155236, at *17 (D. Mass. July 16, 2018) (same) (collecting First

Circuit cases).

       For the forgoing reasons, and the reasons set forth in the Motion, the Court should grant

the Motion in its entirety and dismiss Capital Trustees from this case.

 Dated: October 2, 2020
                                                      /s/ Michael L. Scheier
                                                      Michael L. Scheier (pro hac vice)
                                                      Brian P. Muething (pro hac vice)
                                                      Jacob D. Rhode (pro hac vice)
                                                      KEATING MUETHING & KLEKAMP PLL
                                                      One E. 4th Street, Suite 1400
                                                      Cincinnati, OH 45202
                                                      Tel: (513) 579-6400
                                                      Fax: (513) 579-6457
                                                      mscheier@kmklaw.com
                                                      bmuething@kmklaw.com
                                                      jrhode@kmklaw.com



                                                  2
        Case 1:20-cv-10523-LTS Document 118 Filed 10/02/20 Page 3 of 3




                                                   and

                                                   Conrad J. Bletzer, Jr. (BBO# 045760)
                                                   Danielle L. Nudelman-McGonigle
                                                   BLETZER AND BLETZER, P.C.
                                                   300 Market Street
                                                   Brighton, MA 02135
                                                   Tel: (617) 254-8900
                                                   Fax: (617) 254-5522
                                                   conrad@bletzerlaw.com
                                                   dnudelman@bletzerlaw.com

                                                   Attorneys for Defendant Capital Trustees
                                                   LLC


                               CERTIFICATE OF SERVICE

       I certify that on October 2, 2020, I filed the foregoing with the Clerk of Court using the

CM/ECF system, which will send notice to all counsel of record.



                                            /s/ Michael L. Scheier
                                            Michael L. Scheier (pro hac vice)




                                               3
